   Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 1 of 21 PageID #: 1602




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    Beckley Division



BELLWOOD CORP.,
GREENBRIER HOTEL CORP.,
GREENBRIER GOLF AND TENNIS CLUB
CORP.,
GREENBRIER MEDICAL INSTITUTE, LLC,
THE GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC.,
THE GREENBRIER SPORTING CLUB, INC.,
JUSTICE FAMILY GROUP, LLC,
JAMES C. JUSTICE COMPANIES, INC.,
JUSTICE FARMS OF NORTH CAROLINA,
LLC,
JUSTICE LOW SEAM MINING, INC.,                          Civil Action No. 5:21-cv-00320
OAKHURST CLUB, LLC,
TAMS MANAGEMENT, INC.,
TRIPLE J PROPERTIES LLC,
JAMES C. JUSTICE II,
CATHY L. JUSTICE, AND
JAMES C. JUSTICE III


                     Plaintiffs,
               v.

CARTER BANK & TRUST, et al.

                      Defendants.



           MEMORANDUM IN SUPPORT OF CARTER BANK’S MOTION
        TO DISMISS FOR IMPROPER VENUE OR, IN THE ALTERNATIVE, TO
          TRANSFER VENUE TO THE WESTERN DISTRICT OF VIRGINIA

       Defendant Carter Bank & Trust (“Carter Bank”), by counsel and pursuant to Rule 12(b)(3)

of the Federal Rules of Civil Procedure, 28 U.S.C. §§ 1404(a) & 1406(a), and Local Rule 7.1(a)(2),

submits this Memorandum in Support of its Motion to Dismiss Plaintiffs’ Complaint for improper

venue or, in the alternative, to transfer this case to the United States District Court for the Western

District of Virginia.
   Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 2 of 21 PageID #: 1603




                                         I.    INTRODUCTION

       Defendant Carter Bank has extended hundreds of millions of dollars in loans to the

collection of mining, hospitality, real estate, and farming businesses (collectively the “Justice

Entities”) operated by Plaintiffs James C. Justice, II and his son James C. Justice, III (together with

Cathy L. Justice, “the “Justices”). Although Carter Bank has worked repeatedly and cooperatively

with the Justices and the Justice Entities in restructuring and/or extending various of the loans

made by Carter Bank, as well as advancing new credit to various of the Justice Entities, Carter

Bank advised the Plaintiffs early in 2021 that it would not renew or extend two loans totaling

approximately $57 million that were scheduled to mature on June 1, 2021. Despite having agreed

in numerous documents not to sue Carter Bank, let alone in West Virginia, the Plaintiffs filed, on

the afternoon of Memorial Day, the day before these two loans matured, a Complaint in this Court

making numerous conclusory allegations of bad faith, breach of fiduciary duty, overreaching, and

stonewalling. The gist of the Complaint is that, four years ago, Carter Bank somehow induced the

Plaintiffs into “technical” defaults and then sought to exercise its rights under the pertinent loan

documents, forcing Plaintiffs to sign various loan documents with purportedly unfair provisions.

Despite referencing the many loans Carter Bank extended to them, and the documents that

evidence those loans, Plaintiffs failed to attach even a single loan document to the Complaint.

       The reason for this failure becomes immediately clear upon a review of even a handful of

the relevant documents: they uniformly contain forum selection clauses pursuant to which the

Plaintiffs agreed to an exclusive forum in Virginia, not West Virginia. Between 2017 and 2020,

Plaintiffs executed more than seventy five (75) separate loan documents with forum selection

clauses that mandate either the Circuit Court of the City of Martinsville, Virginia, or the United

States District Court for the Western District of Virginia as the only forum to adjudicate any




                                                  2
   Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 3 of 21 PageID #: 1604




dispute arising from the lending relationship between the parties. This is true even for loan

documents executed before the date the Plaintiffs allege that Carter Bank commenced its allegedly

improper conduct.

        That is not all. In addition to the loan documents, over a period extending from 2017 until

June 30, 2020, all Plaintiffs executed twelve (12) Release and Reaffirmation Agreements and three

(3) Forbearance Agreements, all of which included forum a selection clause mandating either the

Circuit Court of the City of Martinsville, Virginia or the United States District Court for the

Western District of Virginia as the only forum to adjudicate any dispute arising from the lending

relationship between the parties.

        Because the multitude of forum selection clauses are reasonable, were freely entered into

by the Plaintiffs over a number of years, are not unfair, and do not contravene public policy, they

are presumptively valid. Plaintiffs have no colorable argument that the forum selection clauses

themselves, separate and apart from the agreements in which they appear, were the product of

overreaching. For one thing, Plaintiffs are highly sophisticated parties who were represented by

sophisticated and experienced counsel during the negotiation of every one of the loan documents

and release agreements. For another, it is not fundamentally unfair to require Plaintiffs to

prosecute this litigation in their chosen forum, particularly given the fact that almost half of the

Justice Entities, as well as Plaintiff James C. Justice, III (“Jay Justice”) himself, all are located in

the Western District of Virginia, all loan documents require the application of Virginia law, and

Plaintiffs assert three of their seven claims under Virginia law. Because the numerous mandatory

forum selection clauses are enforceable, the Court should dismiss this case or transfer the case to

the United States District Court for the Western District of Virginia.

        Dismissal or transfer to the United States District Court for the Western District of Virginia,




                                                   3
     Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 4 of 21 PageID #: 1605




where this case could, indeed should have been brought is also proper pursuant to 28 U.S.C. §

1404(a). All the relevant factors weigh in favor of a dismissal or transfer:

           •   Plaintiffs agreed to the Western District of Virginia as the exclusive forum
               to litigate disputes with Carter Bank;

           •   The sources of proof, namely all of the relevant loan documents, were
               drafted in, delivered to Carter Bank and are located in the Western District
               of Virginia;

           •   The most pertinent witnesses – including all of Defendants’ witnesses as
               well as Jay Justice and in-house counsel Stephen W. Ball for the Justice
               Entities – are located in the Western District of Virginia;

           •   For most of the Justice Entities located in West Virginia, the Western
               District of Virginia is convenient – located almost as close to their White
               Sulphur Springs headquarters as is this Court; and

           •   This case involves loans to numerous Virginia-based entities by a Virginia
               chartered bank and documents governed by Virginia law, and revolves
               around a meeting held in the Western District of Virginia between residents
               of Virginia; it is not a controversy local to West Virginia.

        In short, in the interests of justice the Court should dismiss this case or transfer it to the

United States District Court for the Western District of Virginia.

                        II.    FACTUAL AND PROCEDURAL BACKGROUND

A.      The Parties

        Defendant Carter Bank is a banking institution incorporated in the Commonwealth of

Virginia, with its principal place of business in Martinsville, Virginia. Compl. ¶ 32; Declaration

of Litz Van Dyke (“Van Dyke Decl.”) ¶ 4, Exhibit A.1 The Director Defendants serve as directors

of Carter Bank. Their places of residence are not alleged in the Complaint but none of these

individual Defendants is a resident of or domiciled in West Virginia.2 Defendants John and Jane



1
  All exhibits referenced herein have been attached to the Motion to Dismiss for Improper Venue
or In the Alternative, to Transfer Venue to the Western District of Virginia.
2
  Of the fifteen (15) named directors, eleven (11) of them reside or resided in the Western District


                                                  4
     Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 5 of 21 PageID #: 1606




Does are alleged to be “institution-affiliated parties” of Carter Bank, as defined in 12 U.S.C. §

1813(u). The Complaint does not identify their names or places of residence; they are not alleged

to be residents of West Virginia. Compl. ¶ 34.

        Plaintiffs James C. Justice II (“Jim Justice”) and Cathy L. Justice are residents of West

Virginia. Compl. ¶ 31. Plaintiff Jay Justice is a resident of the City of Roanoke, Commonwealth

of Virginia. 3   Plaintiffs Greenbrier Hotel Corp., Greenbrier Golf and Tennis Club Corp.,

Greenbrier Medical Institute, LLC, The Greenbrier Sporting Club Development Company Inc.,

The Greenbrier Sporting Club, Inc., Justice Family Group, LLC, and Oakhurst Club, LLC are

headquartered in and have their principal places of business in White Sulphur Springs, West

Virginia. Compl. ¶¶ 19-24, 28. Plaintiff Bellwood Corp. is a West Virginia corporation with its

principal place of business in Beckley, West Virginia. Compl. ¶ 18. Plaintiffs James C. Justice

Companies, Inc., Justice Low Seam Mining, Inc., and TAMS Management, Inc., all have their

headquarters in Roanoke, Virginia. Compl. ¶¶ 25, 27, 29. Plaintiffs Justice Farms of North

Carolina, LLC and Triple J Properties LLC are Virginia limited liability companies with their

headquarters and/or principal places of business in Roanoke, Virginia. Compl. ¶¶ 26, 30. Thus,

ten of the Plaintiffs are West Virginia related and six are Virginia related.

B.      Allegations in the Complaint

        For the purposes of this Motion and given the procedural posture of this case, the

allegations in the Complaint are accepted as true. However, Carter Bank strenuously denies the



of Virginia. One of the Director Defendants, Charles E. Hall, has died since the filing of the
Complaint. None of the Director Defendants are residents of West Virginia. See Mem. Supp. Rule
12(b)(2) Mot. to Dismiss.
3
 Plaintiffs Jim Justice, Cathy L. Justice and James C. Justice are referred to herein as the
“Individual Plaintiffs.” The entity Plaintiffs are referred to collectively as the “Justice Entities.”



                                                   5
   Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 6 of 21 PageID #: 1607




allegations and will substantively address all allegations in the Complaint in due course.

       The Justice Entities and Carter Bank began a commercial lending relationship in 2001.

Carter Bank, then headed by Worth Carter, a resident of Virginia, made various commercial loans

to the Justice Entities. Compl. ¶¶ 44-49. By the end of 2011, Carter Bank had loaned the Justice

Entities more than $170 million. Compl. ¶ 47. From 2014 through 2016, Carter Bank provided

additional loans to the Justice Entities, so that by the end of 2016, Carter Bank had loaned over

$775 million to the Justice Entities. Compl. ¶¶ 5, 48. On April 7, 2017, Worth Carter passed away

and Defendants Phyllis Q. Karavatakis (“Karavatakis”) and Litz Van Dyke (“Van Dyke”)

“formally took over management of Carter Bank.” Compl. ¶ 50.

       Plaintiffs allege that their relationship with Carter Bank began to sour in the Fall of 2017.

Specifically, the Complaint alleges that, on September 7, 2017, Plaintiff Jay Justice and attorneys

for the Justice Entities met with Van Dyke, Karavatakis and Carter Bank’s attorney to make a

request for a $10 million loan to “bring certain coal mining operations back into production” and

to obtain the deferral of a $1.9 million payment due on “coal loans associated with these entities.”

Compl. ¶ 51. Although the location of this meeting, requested by the Plaintiffs, is not identified,

this meeting in fact took place in Martinsville, Virginia where Carter Bank has its headquarters.

Van Dyke Decl. ¶ 13. Carter Bank purportedly consented to the Justice Entities’ requests, both at

the meeting and during subsequent communications, but then “cut off communication” around

October 1, 2017. Compl. ¶53. The Complaint alleges that, on October 3, 2017, Carter Bank sent

notices of default to the entities involved. Compl. ¶ 54. As a result of the default, Plaintiffs assert

that they were forced to execute various loan documents, including guaranty agreements, security

agreements, releases, and forbearance agreements. Compl. ¶ 55.

       The theme of the remaining allegations in the Complaint is that Carter Bank repeated this




                                                  6
   Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 7 of 21 PageID #: 1608




conduct, initially promising to extend the payment date for certain loans, later reneging on those

promises and declaring the loans in default. Compl. ¶ 58. Using those defaults, Carter Bank then

allegedly demanded that the Justice Entities enter into various loan agreements, releases,

reaffirmation agreements, and modified notes with purportedly disadvantageous provisions.

Compl. ¶¶ 58-64. The Complaint also accuses Carter Bank of refusing to respond to attempts on

the part of the Plaintiffs to contact them, including in the spring of 2021 in relation to certain

payments due on June 1, 2021. Compl. ¶¶ 65-70. On Memorial Day, May 31, 2021, the day before

the June 1, 2021 payment due date, Plaintiffs filed their Complaint in this Court asserting seven

causes of action against the Defendants.

C.     Numerous Loan Documents and Release and Reaffirmation Agreements Executed by
       Plaintiffs Over a Four-Year Period Include Forum Selection Clauses Mandating the
       Western District of Virginia as the Proper Forum for the Resolution of Disputes.

       Beginning approximately five (5) years ago, Carter Bank began to seek to reduce its credit

exposure to the Justice Entities and repeatedly so informed the Justice Entities of its desire to do

so. Van Dyke Decl. ¶ 8. During the ensuing years, contrary to the allegations in the Complaint,

Carter Bank worked cooperatively and repeatedly with the Justice Entities to restructure and/or

extend various of the loans made to the Justice Entities, as well as occasionally advance new credit.

Van Dyke Decl. ¶ 9. As one would expect, in connection with these new loans, restructurings, and

extensions of existing loans, the Justice Entities executed various loan agreements, promissory

notes, guaranties, modifications to deeds of trust, security agreements, subordination agreements

and other loan documents. Van Dyke Decl. ¶10 & Ex. 1. The Individual Plaintiffs also repeatedly

executed personal guaranties.     Id.   The loan documents and guaranties just described are

collectively referred to as “the Loan Documents.” Virtually all of the Loan Documents contain

forum selection clauses. In total, during the period 2017-2020, the Plaintiffs executed at least




                                                 7
   Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 8 of 21 PageID #: 1609




seventy five (75) separate Loan Documents containing forum selection clauses providing that

the exclusive venue for any dispute would lie in Virginia, either in the Circuit Court of the City of

Martinsville, or in the United States District Court for the Western District of Virginia. A number

of documents containing such clauses were executed even before the September/October 2017

events that are alleged to provide the initial basis for Plaintiffs’ claims.

        In the Fall of 2017, certain of the Justice Entities defaulted on loans made to them by Carter

Bank. As a result of the default, the parties engaged in negotiations that resulted in the execution

of a forbearance agreement, which subsequently was amended and restated twice in the

immediately ensuing months (collectively the “Forbearance Agreements”) and pursuant to which

Carter Bank agreed to forebear from exercising its rights under certain of the then-operative Loan

Documents. Van Dyke Decl. ¶ 14 & Ex. 1.C. Each Forbearance Agreement contained a forum

selection clause designating the United States District Court for the Western District of Virginia

or the Circuit Court of the City of Martinsville, Virginia as the exclusive forum to litigate any

dispute between the parties. During the negotiations leading to the various Justice Entities’

execution of the Forbearance Agreements, as well as the associated Loan Documents, the Plaintiffs

were represented by both their Virginia-based in-house counsel, Stephen W. Ball, Esq. (“Ball”)

and their well-respected senior outside counsel, Paul E. Sullivan, Esq. (“Sullivan”) of the law firm,

Frost, Brown & Todd, LLC. Mr. Sullivan’s curriculum vitae is impressive. Van Dyke Decl. ¶¶

15. The Justices and the Justice Entities were well represented by sophisticated counsel at the time

that the Forbearance Agreements were executed.

        In addition to the Loan Documents and the Forbearance Agreements, beginning in May

2017 (before any of the actions alleged in the Complaint to support the Plaintiffs’ claims had

occurred) and last occurring on June 30, 2020, the Plaintiffs executed, in connection with such




                                                   8
     Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 9 of 21 PageID #: 1610




restructurings and/or extensions, twelve (12) Release and Reaffirmation Agreements (a)

reaffirming the legality, validity and binding nature of the respective terms of their loan

obligations to Carter Bank, (b) covenanting not to participate in any lawsuit adverse to

Carter Bank relating to the Loan Documents and (c) unconditionally releasing Carter Bank

from any and all claims they might have against Carter Bank (collectively the “Release and

Reaffirmation Agreements.”) Van Dyke Decl. ¶ 30 & Ex. 1.N. Each of the Forbearance

Agreements contained similar releases by incorporation. Van Dyke Decl. ¶ 14 & Ex. 1.C. Again,

the Plaintiffs were represented by counsel with respect to the negotiation of each of these Release

and Reaffirmation Agreements, and Forbearance Agreements, including the most recent one. Van

Dyke Decl. ¶15.

         Most pertinent here, each of the twelve Release and Reaffirmation Agreements also

contained a forum selection clause, again identifying the United States District Court for the

Western District of Virginia or the Circuit Court of the City of Martinsville, Virginia as the venue

in which to litigate any dispute. Thus, commencing in May 2017, Plaintiffs repeatedly agreed that

either the Western District of Virginia or the City of Martinsville were to be the venue for any

legal action relating to the Plaintiffs’ reaffirmation of the validity and enforceability of the Loan

Documents.4 Van Dyke Decl. 30 Ex. 1.N.

         All of the Loan Documents executed over the almost more than three-year period, as well

as the Forbearance Agreements and Release and Reaffirmation Agreements, provided that they are

governed by Virginia law.5



4
  The initial Release and Reaffirmation Agreement’s language regarding forum selection
arguably is not absolutely mandatory. The language in the remaining Release and Reaffirmation
Agreements regarding forum selection unquestionably is.
5
    Additionally, each promissory note executed by the Plaintiffs contains a confession of judgment


                                                  9
  Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 10 of 21 PageID #: 1611




       Thus, the numerous Loan Documents, Forbearance Agreements and Release and

Reaffirmation Agreements uniformly included provisions by which the Plaintiffs agreed that any

dispute between them and Carter Bank would be brought exclusively in the Circuit Court of the

City of Martinsville, Virginia or the United States District Court for the Western District of

Virginia.

       As just one example, the May 22, 2017 Loan Agreement, executed by Greenbrier Hotel

Corporation, et al. before the complained of events of October, 2017, provided that “Any litigation

arising out of any of the Loan Documents shall have as its venue the Circuit Court of the City of

Martinsville, Virginia or the United States District Court for the Western District of Virginia.”

Van Dyke Decl., Ex 1.B. Nothing could be clearer. Plaintiffs make no allegation regarding the

unenforceability of this document.

       As another example, the November 22, 2017 Forbearance Agreement provides:

       Each of the Justice Entities hereby irrevocably agrees that any legal action or
       proceeding arising out of or relating to this Agreement or any of the Loans or Loan
       Documents shall be instituted exclusively in the Circuit Court of the City of
       Martinsville, Virginia, or the United States District Court for the Western District
       of Virginia, assuming such court has jurisdiction. Each of the Justice Entities
       hereby consents to the jurisdiction of such courts and waives any objection relating
       to the basis for personal or in rem jurisdiction or to venue which each of the
       undersigned may now or hereafter have in any such legal action or proceedings.

Van Dyke Decl., Ex. 1.C.

       As recently as June 30, 2020, the Plaintiffs, then represented by an equally sophisticated

outside counsel, William A. Burck, Esq., a partner practicing with Quinn Emanuel Urquhart &

Sullivan, LLP who had replaced Mr. Sullivan as outside counsel to the Justices and the Justice

Entities (Van Dyke Decl. ¶ 29), again agreed in numerous loan documents as well as the Release



provision consenting to the confession of judgment in the Circuit Court of the City of Martinsville,
Virginia. See, e.g., Van Dyke Decl., Ex. 1 - notes.


                                                10
    Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 11 of 21 PageID #: 1612




and Reaffirmation Agreement that was executed in connection with those loan documents that the

exclusive venue for any dispute would lie in the Circuit Court of the City of Martinsville or the

United States District Court for the Western District of Virginia. Van Dyke Decl. Ex. 1.M and

1.N. All told, Plaintiffs signed more than ninety (90) separate documents over a three-and-

a-half year period agreeing to venue in the United States District Court for the Western

District of Virginia or the Circuit Court of the City of Martinsville.

        Venue of this action therefore is proper only in the United States District Court for the

Western District of Virginia. Accordingly, Defendants move this Court to enforce the forum

selection clauses and dismiss this case for improper venue. Alternatively, this Court should

transfer this case to the United States District Court for the Western District of Virginia.6

                                        III.    ARGUMENT

A.      Pursuant to Rule 12(b)(3), the Court Should Enforce the Forum Selection Clauses
        and Dismiss the Case or, in the Alternative, Transfer the Case to the Western
        District of Virginia.

        In the Fourth Circuit, the proper procedural vehicle to enforce a forum selection clause is

Federal Rule of Civil Procedure 12(b)(3). Sucampo Pharmaceuticals, Inc. v. Astellas Pharma.,

Inc., 471 F.3d 544, 550 (4th Cir. 2006). When analyzing a forum selection clause, district courts

apply federal law. Albemarle Corp. v. Astrazeneca UK Ltd., 628 F.3d 643, 650 (4th Cir. 2010).

Under the federal standard, a forum selection clause is presumptively valid and, absent a showing

of unreasonableness under the circumstances, should be enforced. Sauvageot v. State Farm Mut.

Auto Ins., 2011 U.S. Dist. LEXIS 73446, *5 (N.D. W. Va. 2011). Forum selection clauses are



6
 Simultaneously with the filing of this motion, the Director Defendants are filing their Motion to
Dismiss Pursuant to Rule 12(b)(2) for Lack of Personal Jurisdiction. As advanced therein, the
Court cannot exercise personal jurisdiction over the Director Defendants. They should be
dismissed from this case.



                                                 11
    Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 12 of 21 PageID #: 1613




unreasonable if: “(1) their formation was induced by fraud or overreaching; (2) the complaining

party ‘will for all practical purposes be deprived of his day in court’ because of the grave

inconvenience or unfairness of the selected forum; (3) the fundamental unfairness of the chosen

law may deprive the plaintiff of a remedy; or (4) their enforcement would contravene a strong

public policy of the forum state.” Id. at *5-6. The party opposing the application of a forum

selection clause “bears a heavy burden of proving unreasonableness.” Id. at *6.7

        The forum selection clauses here unquestionably are reasonable. 8 Plaintiffs have no

colorable argument that enforcement of the forum selection clauses will deprive them of their day

in court because of grave inconvenience or unfairness. “It is the foreseeability of litigation in the

selected forum — and not its explicit connection to the transaction — that is the relevant

consideration.” Wilson Works, Inc. v. Matheson Tri-Gas, Inc., 2012 U.S. Dist. LEXIS 198004, *7-

8 (N.D. W.Va. Oct. 10, 2012) (holding that Texas was not inconvenient when that forum was

clearly foreseeable based on the plaintiff’s agreement to litigate there). Not only was litigation in

the Western District of Virginia foreseeable, based on the multitude of documents Plaintiffs signed

but it is also not physically inconvenient. Five of the Justice Entities are headquartered in the



7
  Virtually all of the forum selection clauses included in the Loan Documents, Forbearance
Agreements and Release and Reaffirmation Agreements are mandatory. They provide variously
that venue “will” or “shall” be in the Circuit Court of the City of Martinsville or the United States
District Court for the Western District of Virginia and that litigation may be instituted “exclusively”
in those forums. See Manchin v. QS-1 Data Sys., 2013 U.S. Dist. LEXIS 114155, at *5-6 (N.D.
W. Va. Aug. 12, 2013) (finding that the language “sole” and “shall” makes the forum selection
clauses mandatory).
8
 As a threshold matter, application of Virginia law is not fundamentally unfair. Indeed, Plaintiffs
repeatedly agreed that Virginia law governs the parties’ relationship. Plaintiffs themselves bring
three of their five state law claims under Virginia law. The forum selection clauses do not
contravene West Virginia public policy. See Petroleum Prods. v. Commerce & Indus. Ins. Co.,
2009 U.S. Dist. LEXIS 112896, at *12 (S.D. W.Va. Dec. 4, 2009) (citing Gen. Elec. Co. v. Keyser,
166 W. Va. 456, 275 S.E.2d 289, 292 (W. Va. 1981)).



                                                  12
    Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 13 of 21 PageID #: 1614




Western District of Virginia. Plaintiff Jay Justice, who is the primary factual witness who dealt

with Carter Bank throughout the years of negotiations, resides in the Western District of Virginia,

as does Ball, another key witness and in-house counsel for the Justice Entities. Van Dyke Decl.

¶32, 34. The Western District of Virginia also is not “gravely” inconvenient to those Plaintiffs

located in West Virginia. White Sulphur Springs (headquarters to most of the other Justice

Entities) sits in close proximity to the Western District of Virginia.9

        Based on the allegations of the Complaint, Defendants anticipate that Plaintiffs will argue

that the forum selection clauses were the result of “overreaching” in their formation. See Compl.

¶ 56 (vaguely asserting Plaintiffs were under “severe duress”); ¶¶ 115-116 (contending that the

Forbearance and Release and Reaffirmation Agreements are void for the amorphous “want of

consideration”, and that “[a]dditional agreements” are unenforceable because obtained under

“deceptive terms and unfair practices,” whatever that means). For a forum selection clause to be

invalid for fraud or overreaching, however, “the clause itself, not the agreement” must be the

product of overreaching. Manchin, 2013 U.S. Dist. LEXIS 114155, at *7 (internal quotations

removed) (emphasis in original).         This ensures that more general claims of fraud or

unconscionability are litigated in the chosen forum, in accordance with the contractual

expectations of the parties. Id.

        Plaintiffs here cannot claim the forum selection clauses themselves were obtained as the

result of fraud, overreaching, or duress, separate and apart from the agreements in which they



9
 Roanoke, Virginia is an hour and thirty-two-minute drive from White Sulphur Springs, West
Virginia. Directions for driving from White Sulphur Springs, WV to Roanoke VA, Google
Maps. (Retrieved June 23, 2021 from https://tinyurl.com/cs74jkfe.) Beckley is a fifty-eight-
minute drive from White Sulphur Springs, West Virginia. Directions for driving from White
Sulphur Springs, WV to Beckley, WV. Id. (Retrieved June 23, 2021 from
https://tinyurl.com/57vkjfmu.)



                                                 13
     Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 14 of 21 PageID #: 1615




appear. Plaintiffs are highly sophisticated parties10 who had full access to, and an opportunity to

confer with, both in-house and prominent outside counsel before entering into any agreement with

Carter Bank. The Complaint acknowledges this, admitting that attorneys for the Justice Entities

were in communication with Carter Bank’s attorneys as early as 2017. Compl. ¶ 52. Plaintiffs’

attorneys were involved in negotiating all of the documents. With no claim of fraud, the Plaintiffs

willingly signed—both before and after the events complained of—more than ninety (90) Loan

Documents, Forbearance Agreements, and Release and Reaffirmation Agreements, all of which

include forum selection clauses identifying Virginia as the proper venue. See P.M. Enterprises v.

Color Works, 946 F. supp. 435, 441 (S.D. W.Va. 1996) (forum selection clauses are prima facie

valid and should be enforced when made in arms-length transactions by sophisticated

businessmen).

         In short, Plaintiffs cannot demonstrate that the governing forum selection clauses are

unreasonable. Accordingly, venue is proper only in the Circuit Court of the City of Martinsville

or the United States District Court for the Western District of Virginia. The forum selection

clauses are mandatory, applicable, and enforceable. The Complaint therefore is subject to

dismissal pursuant to Rule 12(b)(3). Manchin, 2013 U.S. Dist. LEXIS 114155, at *13. However,

“transfer is the preferred remedy to dismissal when a forum selection clause dictates that another

federal forum is the proper venue for litigation.” Id. (quoting Petroleum Prods., 2009 U.S. Dist.

LEXIS 112896, at *12)). Accordingly, this case should be dismissed or transferred to the United

States District Court for the Western District of Virginia.




10
  Jim Justice is the Governor of West Virginia. By their own admission, the Justices have been
operating a vast network of businesses for 50 years. Compl. ¶ 1.



                                                 14
  Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 15 of 21 PageID #: 1616




B.      In the Alternative, Pursuant to 28 U.S.C. §1404(a) the Court Should Transfer this
        Case to the Western District of Virginia.

        In the alternative, this Court should transfer this case to the United States District Court for

the Western District of Virginia pursuant to 28 U.S.C. § 1404(a). As contended above, venue is

not proper in this Court. Under § 1404(a), this Court also has the power to rectify the situation.

That statute provides that even when venue is proper in a particular federal district court (which it

is not here), in the interest of justice or for the convenience of the parties and witnesses, the court

has the discretion to transfer a civil action to any other district or division where it originally could

have been brought. Sauvageot, 2011 U.S. Dist. LEXIS 73446 at *1. In deciding a motion to

transfer venue under § 1404(a), the court must “weigh in the balance a number of case-specific

factors.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). Specifically, the district court

considers the following factors:

        (1) ease of access to sources of proof; (2) the convenience of parties and witnesses;
        (3) the cost of obtaining the attendance of witnesses; (4) the availability of
        compulsory process; (5) the possibility of a view; (6) the interest in having local
        controversies decided at home; and (7) the interests of justice.

P.M. Enterprises v. Color Works, 946 F. Supp. 435, 440 (S.D. W.Va. 1996).

        1.      This action initially could have been filed in the United States District Court for the
                Western District of Virginia.

        The threshold inquiry under § 1404(a) asks whether the case “might have been brought” in

the transferee district. This analysis requires the transferor court to “determine[] that, at the time

the action was originally filed, (1) venue would have been proper in the proposed transferee

district; (2) the transferee court would have had subject-matter jurisdiction; and (3) the transferee

court could have exercised personal jurisdiction over the defendants.” 17 Moore’s Fed. Practice –

Civil 111.13[1][a] (2007). In this case, the action “might have been brought” initially in the

Western District of Virginia because, for multiple reasons, both venue and personal jurisdiction



                                                   15
  Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 16 of 21 PageID #: 1617




exist there. First, venue is proper in the United States District Court for the Western District of

Virginia because, under 28 U.S.C. § 1391(b), venue is proper in a district where any defendant

resides. For venue purposes, a corporation is deemed to reside “in any judicial district in which

such defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question.” 28 U.S.C. § 1391(c)(2). Because Carter Bank has its principal place of business in

Martinsville, Virginia, venue is proper in the United States District Court for the Western District

of Virginia. Defendants Van Dyke and Karavatakis also reside in the Western District of Virginia,

as do all but four of the remaining eleven Director Defendants. Second, the Complaint raises a

federal question because it asserts a claim under 12 U.S.C. § 1972. As a result, the United States

District Court for the Western District of Virginia has subject matter jurisdiction over that claim.

Third, unlike this Court, the United States District Court for the Western District of Virginia can

exercise personal jurisdiction over all the Defendants, given their residence in Virginia and/or

positions as directors of a Virginia-chartered bank.

       2.      The Plaintiffs’ choice of forum is not entitled to weight because the Plaintiffs
               agreed that the Western District of Virginia is the proper forum.

       The valid forum selection clauses to which Plaintiffs agreed to dictate their choice of the

United States District Court for the Western District of Virginia as the proper forum. Although a

plaintiff’s choice of forum generally is given great weight, a defendant seeking transfer under a

forum selection clause “is not attempting to circumvent the plaintiff’s forum choice. Rather, the

defendant is enforcing the plaintiff’s ex ante choice of forum under the contract.” Petroleum

Prods., 2009 U.S. Dist. LEXIS 112896, at *16 (citing Stewart, 487 U.S. at 33 (“[E]nforcement of

valid forum-selection clauses, bargained for by the parties, protects their legitimate expectations

and furthers vital interests of the justice system.”) (Kennedy, J. concurring)). Where there is a

valid forum selection clause, as in this case, Plaintiffs bear the burden of showing that the forum



                                                16
  Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 17 of 21 PageID #: 1618




identified in the forum selection clause is inconvenient and not in the interests of justice. Plaintiffs

cannot begin to carry this burden.

       3.       The United States District Court for the Western District of Virginia is convenient
                for all parties and witnesses and provides ease of access to sources of proof and
                compulsory process.

       Resolution of the claims in this case will involve numerous documents. Defendants have

no documents in West Virginia. Instead, all of the Loan Documents, Forbearance Agreements,

Release and Reaffirmation Agreements, correspondence, and any other document—all of which

were drafted in Virginia—are located in Martinsville, Virginia. Van Dyke Decl., ¶36. Likewise,

Defendants have no witnesses in West Virginia. Van Dyke Decl., ¶35. Instead, all of Defendants’

potential witnesses are located either in Martinsville, Virginia or elsewhere in Virginia. Id. The

Director Defendants are not located in West Virginia. Carter Bank has no offices in West Virginia.

Obtaining the required documents and developing a factual record therefore is more efficiently

accomplished in the Western District of Virginia.

       Any decisions relevant to this case were made by Carter Bank in Martinsville, Virginia,

where the Loan Documents, Forbearance Agreements and Release and Reaffirmation Agreements

are held and where the meeting central to Plaintiffs’ claims took place. Van Dyke Decl., ¶4, 13.

Indeed, the entire purpose of the September 2017 meeting—as alleged in the Complaint—was for

the Plaintiffs to obtain a new loan and the extension of existing loan obligations for certain coal

and farming entities, all but one of which are headquartered in Virginia. Compl. ¶ 51. The Western

District of Virginia is more closely related to the vast majority of the allegations in the lawsuit,

which center on the Plaintiffs’ relationship with a Martinsville, Virginia based bank. Moreover,

as set forth in the Rule 12(b)(2) motion filed by the Director Defendants, this Court does not even

have personal jurisdiction over the Director Defendants, making litigation in this Court not only




                                                  17
  Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 18 of 21 PageID #: 1619




inconvenient, but not maintainable against the Director Defendants. Instead, the only federal

venue where Plaintiffs can pursue their claims against all Defendants is in the United States District

Court for the Western District of Virginia.

       Finally, as set forth above, the United States District Court for the Western District of

Virginia is not inconvenient for the named Plaintiffs. Almost half of the Justice Entities are actually

headquartered in Roanoke, Virginia. Jay Justice, who had the primary communications with

Carter Bank, lives in Roanoke, Virginia. Moreover, Ball, Plaintiffs’ in-house counsel and material

witness, lives in Roanoke, Virginia. Even the West Virginia based Plaintiff entities are not located

at any great distance from the Western District of Virginia. Thus, the factors involving relative

ease of access to sources of proof, availability of compulsory process for attendance of unwilling

witnesses, and the cost of obtaining attendance of willing and unwilling witnesses, relative

advantage and obstacles to a fair trial and other practical problems that make a trial easy,

expeditious, and inexpensive all weigh in favor of transferring this case to the Western District of

Virginia.

       4.      The interests of justice will be served by having this matter heard in the United
               States District Court for the Western District of Virginia.

       In determining whether to transfer a case, the Court must consider certain “public interest”

factors. Those factors include “consideration of administrative difficulties flowing from court

congestion; the ‘local interest in having localized controversies decided at home’; the interest of

‘having the trial of a diversity case in a forum that is at home with the state law that must govern

the case’; the avoidance of unnecessary problems in conflict of laws; and the unfairness of

burdening citizens in an unrelated forum with jury duty.” Petroleum Prods., 2009 U.S. Dist.

LEXIS 112896, at *23 (quoting Gulf Oil v. Gilbert, 330 U.S. 501, 508-09 (1947). Here, the

interests of justice require a transfer of venue to the United States District Court for the Western



                                                  18
  Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 19 of 21 PageID #: 1620




District of Virginia.

        In this case the controversy is centered in the Western District of Virginia, where Carter

Bank is located. Plaintiffs cannot dispute that they are located both in the Western District of

Virginia and in West Virginia, that Defendants are located almost solely in the Western District of

Virginia (with none of them in West Virginia), that each promissory note provides for confession

of judgment in Martinsville, that the multitude of pertinent Loan Documents specify the Circuit

Court of the City of Martinsville or the United States District Court for the Western District of

Virginia as the proper forum, and that the written proof regarding the case is located in the Western

District of Virginia. This case simply does not involve a controversy localized in West Virginia,

despite the political notoriety of Jim Justice. Also, Virginia is not an “unrelated forum.” As further

proof of that fact, the Loan Documents, Forbearance Agreements and Release and Reaffirmation

Agreements all specify that they and any dispute arising from them are governed by Virginia law.

Thus, the United States District Court for the District Court for the Western District of Virginia is

“at home with the state law that must govern” resolution of the case. In short, despite the political

notoriety of one of the Plaintiffs, the relevant § 1404(a) factors all point to the United States District

Court for the Western District of Virginia as the most convenient forum and the one that best

satisfies the interests of justice.




                                                   19
  Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 20 of 21 PageID #: 1621




                                       IV.     CONCLUSION

       For the reasons set forth above, Defendants respectfully request that this Court grant their

Motion and either (a) dismiss the Complaint filed by Plaintiffs for improper venue or (b) transfer

this case to the United States District Court for the Western District of Virginia, the forum selected

manifold times by the parties.

Dated: July 14, 2021                                  Respectfully submitted,


                                                        /s/ R. Booth Goodwin II
                                                      R. Booth Goodwin II (WVSB #7165)
                                                      Carrie Goodwin Fenwick (WVSB #7164)
                                                      Goodwin & Goodwin, LLP
                                                      300 Summers Street, Suite 500
                                                      Charleston, West Virginia 25301
                                                      Telephone: (304) 346-9700
                                                      Facsimile: (304) 344-9692
                                                      E-mail: rbg@goodwingoodwin.com


                                                      John C. Lynch (WVSB # 6627)
                                                      Megan E. Burns (WVSB #13290)
                                                      Troutman Sanders Hamilton Pepper LLP
                                                      222 Central Park Avenue, Suite 2000
                                                      Virginia Beach, Virginia 23462
                                                      Telephone: (757) 687-7564
                                                      Facsimile: (757) 687-1524
                                                      E-mail: john.lynch@trotuman.com
                                                      Email: megan.burns@troutman.com

                                                      Counsel for Defendant Carter Bank & Trust




                                                 20
  Case 5:21-cv-00320 Document 50 Filed 07/14/21 Page 21 of 21 PageID #: 1622




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

 BELLWOOD CORP., et al.,

                 Plaintiffs,
                                                         Civil Action No. 5:21-cv-00320
 v.                                                      Honorable Frank W. Volk, Judge

 CARTER BANK & TRUST, et al.,

                 Defendants.

                               CERTIFICATE OF SERVICE
I, Carrie Goodwin Fenwick, hereby certify that I served a true and correct copy of the foregoing
Memorandum in Support of Carter Bank’s Motion to Dismiss For Improper Venue or, In
the Alternative, To Transfer Venue to the Western District of Virginia upon the following
counsel of record on July 14, 2021, via the Court’s CM/ECF system.

                  Steven R. Ruby                               H. Rodgin Cohen
                  David R. Pogue                               James L. Bromley
      Carey, Douglas, Kessler, & Ruby, PLLC                   Benjamin S. Beller
             707 Virginia Street, East                    Sullivan & Cromwell, LLP
                 901 Chase Tower                                125 Broad Street
              Charleston, WV 25301                          New York, NY 10004
               sruby@cdkrlaw.com                           cohenhr@sullcrom.com
              dpogue@cdkrlaw.com                           bromleyj@sullcrom.com
               Counsel for Plaintiffs                       bellerb@sullcrom.com
                                                             Counsel for Plaintiffs
               Christopher Schroeck
             Bluestone Resources, Inc.
               302 S. Jefferson Street
                Roanoke, VA 24011
        chris.schroek@bluestone-coal.com
               Counsel for Plaintiffs

                                              /s/ Carrie Goodwin Fenwick
                                              Carrie Goodwin Fenwick (W. Va. Bar No. 7164)




                                                21
